DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	Please enter the preliminary amendment to the specification, filed on 6/27/2019.
	
	Claim 14 has been canceled.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 8-13, 15-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2014/0233100) in view of Woodgate et al. (US 2014/0133020).
	Regarding claim 1, Sato teaches a three-dimensional display apparatus for providing a plurality of view-points to view zone (e.g., fig. 4), comprising; a display panel configured to display a plurality of first sub-images respectively in a plurality of display sub-regions (e.g., display 511, in figs. 4-5,7 and 11-13, paragraph 0081), and display a plurality of second sub-images respectively in the plurality of display sub-regions  (e.g., display 521, figs. 4,7 and 11-13, paragraph 0081) the plurality of first sub-images and 
	Sato teaches use of light source to provide light for the display panel in order to display 3D and/or composite image; but is silent to explicitly indicate, a back light source comprising a plurality of first light sources and a plurality of second light sources, the plurality of first light sources configured to provide back light for the display panel to respectively display the plurality of first sub-images, the plurality of second light sources configured to provide back light for the display panel to respectively display the plurality of second sub-images, wherein the plurality of first light sources and the plurality of second light sources are configured to be illuminated in a second time sequential order corresponding to the first time sequential order.
	Woodgate in the same field of endeavor (e.g., figs. 1a,2a and 37-41, paragraphs 0011,0013,0017,0078,0082,0093,0110-0115,0119,0121) teaches time sequential stereoscopic display including backlight source with plurality of light sources, and in a time sequential illumination manner; thus consider to be equivalent to the above feature as claimed.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Woodgate, into the display system of Sato, by using back light including plurality of light sources to provide time sequential 
	Regarding claim 2, the combination of Sato and Woodgate teach the three-dimensional display 
apparatus of claim 1, further comprising a micro-lens array between the display panel and the back light source (e.g., figs. 11-13 of Sato), wherein the micro-lens array comprises a plurality of micro-lenses respectively corresponding to the plurality of display sub-regions (e.g., display 511 and 521 in figs. 7, 11-15, paragraph 0081 of Sato), the plurality of first light sources are respectively approximately at focal points of the plurality of micro-lenses (e.g., figs. 13-14, paragraphs 0069,0093-0094,0100-0102 of ‘100, also figs. 2a and 49 of ‘020), the plurality of second light sources are respectively approximately at the focal points of the plurality of micro-lenses (e.g., fig. 49, paragraph 0216 of ‘020), each individual one of the plurality of micro-lenses is configured to focus back light provided by a respective one of the plurality of first light sources to a respective one of the plurality of display sub-regions thereby displaying a respective one of the plurality of first sub-images (please refer to claim  1 above), and configured to focus back light provided by a respective one of the plurality of second light sources to the respective one of the plurality of display sub-regions thereby displaying a respective one of the plurality of second sub-images (please refer to claim 1 above).
	Regarding claim 3, the combination of Sato and Woodgate teach the three-dimensional display apparatus of claim 2, including micro-lenses with focal length (e.g., please refer to claim 1 above, also figs. 13-14, paragraphs 0018,0058,0069 of ‘100, and figs. 49,53, paragraphs 0216-0217,0227 of ‘020). the combination sails to explicitly indicate the, focal length in a range of approximately 0.1mm to approximately 5 mm. However the range of focal length consider as a design choice based on the desired use and is not patentably significant.
	Regarding claim 4, the combination of Sato and Woodgate teach the three-dimensional display apparatus of claim 2, wherein the plurality of micro-lenses are arranged as an array of micro-lenses, a 
	Regarding claim 8, the combination of Sato and Woodgate teach the three-dimensional display of claim 1, wherein a respective one of the plurality of first sub-images and a respective one of the plurality of second sub-images corresponding to a same one of the plurality of display sub-regions are generated by two different sets of pixels in the same one of the plurality of display sub-regions, the two different sets of pixels having no pixel in common (e.g., abstract, paragraphs 0016-0018,0056,0081 of ‘100).
	Regarding claim 9, the combination of Sato and Woodgate teach the three-dimensional display apparatus of claim 1, including micro-lens array and backlight source.
The combination fails to explicitly indicate, lens screen having plurality of openings to allow light emitted from the plurality of first light sources and the plurality of second light sources to transmit there-through.
	However; examiner takes official notice to indicate that the use of lens screen having plurality of openings to allow/transmit light from light source, is well known and used in the conventional prior art of stereoscopic display, as evidenced by Bui (e.g., figs. 1-6, claim 25 of US 2018/0003995). 
	 In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching for the same purpose of transmission of light from the light source.
	Regarding claim 10, the combination of Sato and Woodgate teach the three-dimensional display of claim 2, further comprising a substantially transparent optical material layer spacing apart the micro-lens array and the back light source (e.g., paragraphs 0130,0132 of ‘020).
	Regarding claims 11 and 13, Sato through-out the disclosure (e.g., abstract, figs. 14,28,
paragraphs 0018,0063) teaches distance between the lens and display panel; but fails to explicitly 

	Regarding claims 12 and 21, the combination of Sato and Woodgate teach the three-dimensional display apparatus of claim 1, wherein the same view zone is a same eye of a viewer (e.g., figs. 1,4 and 11-13 of ‘100, also figs. 2a,4a, paragraph 0132 of ‘020).
	Regarding claims 15-16, the limitations claimed are substantially similar to claim 1 above, and has been addressed in the above claim 1.
Regarding claims 18-20, the limitations claimed reads on illumination and time sequential order as addressed in the above claims.
6.	Claims 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 
2014/0233100) in view of Woodgate et al. (US 2014/0133020) further in view of Zerrouk et al. (US 2011/0234770).
	Regarding claim 5, the combination of Sato and Woodgate teach the three-dimensional display apparatus of claim 1, including light sources as discussed in claim 1 above.
The combination is silent in regards to explicit of the plurality of first light sources and the plurality of second light sources comprises a first light emitting element of a first color, a second light emitting element of a second color, and a third light emitting element of a third color.
Zerrouk in the same field of multi-view three dimensional display (e.g., figs. 1-5, paragraphs 0040,0041,0054, also claim 38) teaches using light sources of different colors for illumination purpose.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Zerrouk, into the display system of Sato, by using plurality of light sources of different colors for illumination purpose.

	Regarding claim 7, the combination of Sato, Woodgate and Zerrouk teach the three-dimensional display apparatus of claim 5, including plurality of light sources, as discussed in claim 5 above.
	The combination fails to explicitly indicate, the size of the light sources in a range of approximately 10 um to approximately 200 um. However the size of the light sources consider as a design choice based on the desired use and does not carry any patentable weight.
	Regarding claim 17, the limitations claimed are substantially similar to claims 2 and 5 above, and has been addressed in the above claims.
Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, 

	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pajr-jrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482